Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00626-CV
                           ———————————
 WILLIE H. ELLISON, BARBARA J. VISER, AND ALL OCCUPANTS OF
     3503 MOSLEY COURT, HOUSTON, TEXAS 77004, Appellants
                                        V.
                       2515 CAROLINE LTD., Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1063370



                         MEMORANDUM OPINION

      Appellants, Willie H. Ellison, Barbara J. Viser and All Occupants of 3503

Mosley Court, Houston, Texas 77004, have neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;
see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013),

101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and before the Judicial Panel on

Multi-district Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further,

appellants have not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellants did not adequately respond. See TEX. R. APP.

P. 5, 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.




                                         2